Order entered April 26, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01256-CV

                                 DEANNA AI LEE, Appellant

                                                V.

                               KEVIN DUC NGUYEN, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-22786

                                            ORDER
       Before the Court is appellant’s April 24, 2019 second motion for an extension of time to

file a brief. We GRANT the motion and extend the time to May 24, 2019. We caution

appellant that further extension requests will be disfavored.


                                                       /s/      ROBERT D. BURNS, III
                                                                CHIEF JUSTICE